Name: 2011/86/EU: Commission Decision of 10Ã January 2011 adopting, pursuant to Council Directive 92/43/EEC, a second updated list of sites of Community importance for the Pannonian biogeographical region (notified under document C(2010) 9677)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  documentation;  regions and regional policy
 Date Published: 2011-02-12

 12.2.2011 EN Official Journal of the European Union L 40/300 COMMISSION DECISION of 10 January 2011 adopting, pursuant to Council Directive 92/43/EEC, a second updated list of sites of Community importance for the Pannonian biogeographical region (notified under document C(2010) 9677) (2011/86/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/43/EEC of 21 May 1992 on the conservation of natural habitats and of wild fauna and flora (1) and in particular the third subparagraph of Article 4(2) thereof, Whereas: (1) The Pannonian biogeographical region referred to in Article 1(c)(iii) of Directive 92/43/EEC comprises parts of the territories of the Czech Republic, Slovakia and Romania and the territory of Hungary as specified in the biogeographical map approved on 20 April 2005 by the Committee set up by Article 20 of that Directive, hereinafter the Habitats Committee. (2) It is necessary in the context of a process which was initiated in 1995 to make further progress in the actual establishment of the Natura 2000 network, which is an essential element of the protection of biodiversity in the Union. (3) The initial list and a first updated list of sites of Community importance for the Pannonian biogeographical region, within the meaning of Directive 92/43/EEC, were adopted by Commission Decisions 2008/26/EC (2) and 2009/90/EC (3). On the basis of Articles 4(4) and 6(1) of Directive 92/43/EEC, the Member State concerned shall designate the sites included in the list of sites of Community importance for the Pannonian biogeographical region as special areas of conservation as soon as possible and within six years at most, establishing conservation priorities and the necessary conservation measures. (4) In the context of a dynamic adaptation of the Natura 2000 network, the lists of sites of Community importance are reviewed. A second update of the Pannonian list is therefore necessary. (5) On the one hand, the second update of the list of sites of Community importance for the Pannonian biogeographical region is necessary in order to include additional sites that have been proposed since September 2007 by the Member States as sites of Community importance for the Pannonian biogeographical region within the meaning of Article 1 of Directive 92/43/EEC. The obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the second updated list of sites of Community importance for the Pannonian biogeographical region. (6) On the other hand, the second update of the list of sites of Community importance for the Pannonian biogeographical region is necessary in order to reflect any changes in site related information submitted by the Member States following the adoption of the initial and the first updated Community lists. In that sense, the second updated list of sites of Community importance for the Pannonian biogeographical region constitutes a consolidated version of the list of sites of Community importance for the Pannonian biogeographical region. However, it should be stressed that the obligations resulting from Articles 4(4) and 6(1) of Directive 92/43/EEC are applicable as soon as possible and within six years at most from the adoption of the initial and the first updated lists of sites of Community importance for the Pannonian biogeographical region, depending on which list a site of Community importance was included as such for the first time. (7) For the Pannonian biogeographical region, lists of sites proposed as sites of Community importance within the meaning of Article 1 of Directive 92/43/EEC have been transmitted to the Commission between May 2004 and November 2009 by the Member States concerned in accordance with Article 4(1) of that Directive. (8) The lists of proposed sites were accompanied by information on each site, supplied in the format established by Commission Decision 97/266/EC of 18 December 1996 concerning a site information format for proposed Natura 2000 sites (4). (9) That information includes the most recent and definitive map of the site transmitted by the Member States concerned, name, location and extent of the site, and the data yielded by application of the criteria specified in Annex III to Directive 92/43/EEC. (10) On the basis of the draft list drawn up by the Commission in agreement with each of the Member States concerned, which also identifies sites hosting priority natural habitat types or priority species, a second updated list of sites selected as sites of Community importance for the Pannonian biogeographical region should be adopted. (11) Knowledge of the existence and distribution of the natural habitat types and species is constantly evolving, as a result of the surveillance in accordance with Article 11 of Directive 92/43/EEC. Therefore, the evaluation and selection of sites at Community level was done using the best available information at present. (12) Certain Member States have not proposed sufficient sites to meet the requirements of Directive 92/43/EEC for certain habitat types and species. For those habitat types and species it can therefore not be concluded that the Natura 2000 network is complete. Taking into account the delay in receiving the information and reaching agreement with the Member States, it is necessary to adopt a second updated list of sites, which will need to be revised in accordance with Article 4 of Directive 92/43/EEC. (13) Given that knowledge on the existence and distribution of some of the natural habitat types of Annex I and species of Annex II to Directive 92/43/EEC remains incomplete, it should not be concluded that the Natura 2000 network is either complete or incomplete. The list should be revised, if necessary, in accordance with Article 4 of Directive 92/43/EEC. (14) In the interests of clarity and transparency Decision 2009/90/EC should be repealed. (15) The measures provided for in this Decision are in accordance with the opinion of the Habitats Committee, HAS ADOPTED THIS DECISION: Article 1 The second updated list of sites of Community importance for the Pannonian biogeographical region in accordance with the third subparagraph of Article 4(2) of Directive 92/43/EEC is set out in the Annex to this Decision. Article 2 Decision 2009/90/EC is repealed. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 January 2011. For the Commission Janez POTOÃ NIK Member of the Commission (1) OJ L 206, 22.7.1992, p. 7. (2) OJ L 12, 15.1.2008, p. 678. (3) OJ L 43, 13.2.2009, p. 1. (4) OJ L 107, 24.4.1997, p. 1. ANNEX Second updated list of sites of Community importance for the Pannonian biogeographical region Each site of Community importance (SCI) is identified by the information supplied in the Natura 2000 format, including the corresponding map. This information has been transmitted by the competent national authorities in accordance with the second subparagraph of Article 4(1) of Directive 92/43/EEC. The table below gives the following information: A : SCI code comprising nine characters, the first two being the ISO code for the Member State; B : name of SCI; C : * = presence on the SCI of at least one priority natural habitat type and/or species within the meaning of Article 1 of Directive 92/43/EEC; D : surface area of SCI in hectares or length in km; E : geographical coordinates of SCI (latitude and longitude). All the information given in the Community list below is based on the data proposed, transmitted and validated by Czech Republic, Hungary, Romania and Slovakia. A B C D E SCI code Name of SCI * Area of SCI (ha) Length of SCI (km) Geographical coordinates of SCI Longitude Latitude CZ0620001 Bezourek * 1,8981 E 16 33 N 49 5 CZ0620002 Ã lupy * 18,0451 E 16 57 N 49 8 CZ0620003 DyjskÃ © svahy 7,5755 E 16 7 N 48 50 CZ0620004 FlÃ ¡dnitzskÃ © vÃ esoviÃ ¡tÃ  * 5,531 E 15 58 N 48 48 CZ0620005 Hochberk * 34,0534 E 16 40 N 48 56 CZ0620006 KamenÃ ­ky * 6,5851 E 16 40 N 48 44 CZ0620007 KamennÃ ¡ hora u Derflic 8,3531 E 16 9 N 48 48 CZ0620008 KlÃ ­nky * 4,3725 E 16 46 N 48 56 CZ0620009 LednickÃ © rybnÃ ­ky 617,9379 E 16 43 N 48 46 CZ0620010 ModÃ ickÃ © rameno 6,3526 E 16 37 N 49 8 CZ0620011 NovÃ © hory * 11,5934 E 16 38 N 49 2 CZ0620013 Pod Ã ibeniÃ nÃ ­m kopcem * 3,5439 E 16 8 N 48 57 CZ0620014 PÃ ednÃ ­ kopaniny * 8,8893 E 16 44 N 48 57 CZ0620016 RaÃ ¡ovickÃ ½ zlom  Chobot * 12,9313 E 16 55 N 49 7 CZ0620017 StraÃ Ã ­ * 3,254 E 16 48 N 48 56 CZ0620018 VÃ trnÃ ­ky * 32,3536 E 16 58 N 49 11 CZ0620024 VÃ ¡tÃ © pÃ ­sky * 63,432 E 17 15 N 48 55 CZ0620027 VracovskÃ ¡ doubrava 23,8011 E 17 13 N 48 57 CZ0620031 Slanisko DobrÃ © Pole * 3,696 E 16 31 N 48 49 CZ0620037 SivickÃ ½ les * 236,5505 E 16 46 N 49 13 CZ0620048 Skalky u Sedlece * 66,9347 E 16 40 N 48 46 CZ0620049 PavÃ ­ kopec * 2,5772 E 16 41 N 48 45 CZ0620051 Ã lapanickÃ © slepence * 8,3224 E 16 43 N 49 10 CZ0620055 VrbickÃ ½ hÃ ¡jek * 115,3909 E 16 54 N 48 54 CZ0620056 VÃ ½rovickÃ © kopce 10,6431 E 16 7 N 48 55 CZ0620073 BzeneckÃ ¡ stÃ elnice 28,7441 E 17 16 N 48 57 CZ0620076 ZÃ Ã ­dla u NesvaÃ ilky * 4,6784 E 16 46 N 49 4 CZ0620078 Jezero 9,5448 E 17 10 N 48 57 CZ0620084 VranovickÃ ½ a PlaÃ kÃ ¯v les * 293,507 E 16 36 N 48 56 CZ0620103 VÃ teÃ ovskÃ ¡ vrchovina * 496,3278 E 17 2 N 49 1 CZ0620147 MiroslavskÃ © kopce * 31,8564 E 16 18 N 48 55 CZ0620154 NaÃ eratickÃ ½ kopec 130,551 E 16 5 N 48 49 CZ0620158 RumunskÃ ¡ baÃ ¾antnice * 92,2007 E 16 41 N 49 1 CZ0620162 JeÃ meniÃ ¡tÃ  * 62,9177 E 16 8 N 48 45 CZ0620169 OchÃ ¯zky  NedÃ ¡nov * 472,312 E 16 50 N 48 59 CZ0620177 KapÃ ¡nsko * 706,2934 E 17 0 N 48 52 CZ0620181 ValtrovickÃ ½ luh * 66,921 E 16 13 N 48 47 CZ0620187 Slanisko Novosedly * 2,085 E 16 29 N 48 50 CZ0622007 Horky u Milotic 18,8863 E 17 8 N 48 56 CZ0622009 HovoranskÃ © louky * 10,5712 E 16 58 N 48 57 CZ0622017 Louky pod KumstÃ ¡tem 3,6325 E 16 55 N 48 59 CZ0622026 TrkmanskÃ © louky 19,0259 E 16 50 N 48 51 CZ0622037 Trkmanec  RybnÃ ­Ã ky 34,6728 E 16 50 N 48 51 CZ0622167 Ã ½ebÃ tÃ ­n 1,4463 E 16 26 N 49 4 CZ0622168 MuÃ ¡enice 14,4484 E 16 56 N 49 7 CZ0622169 Na KocourkÃ ¡ch 3,0058 E 16 14 N 48 59 CZ0622181 Ã ervenÃ © strÃ ¡nÃ  * 6,2238 E 16 25 N 49 4 CZ0622218 DunajovickÃ © kopce * 87,4079 E 16 33 N 48 51 CZ0622219 ZÃ ¡povÃ Ã  u KarlÃ ­na 1,9734 E 16 58 N 48 58 CZ0622220 BÃ ­lÃ ¡ hora 1,7868 E 16 39 N 49 11 CZ0622221 Ã tÃ pÃ ¡novskÃ ½ lom 1,0777 E 16 19 N 48 57 CZ0622223 U kapliÃ ky * 5,6877 E 16 15 N 48 57 CZ0622224 U MichÃ ¡lka 1,0267 E 16 21 N 48 59 CZ0623003 BÃ eclav  kaple u nÃ ¡draÃ ¾Ã ­ 0,0445 E 16 53 N 48 45 CZ0623004 BÃ eÃ ¾anka a BÃ eÃ ¾anskÃ ½ rybnÃ ­k * 20,0124 E 16 19 N 48 52 CZ0623010 HevlÃ ­nskÃ © jezero 9,373 E 16 21 N 48 45 CZ0623011 TasovickÃ ½ lom 11,0438 E 16 9 N 48 49 CZ0623016 Lednice  zÃ ¡mek 0,9483 E 16 48 N 48 48 CZ0623018 Milotice  letiÃ ¡tÃ  26,9566 E 17 7 N 48 58 CZ0623019 OleksovickÃ ¡ mokÃ ina 44,42 E 16 15 N 48 55 CZ0623021 PÃ ­seÃ nÃ ½ rybnÃ ­k 43,7838 E 17 9 N 48 57 CZ0623022 BaÃ ¡tinskÃ ½ potok 9,4398 E 16 30 N 48 50 CZ0623025 SlavkovskÃ ½ zÃ ¡meckÃ ½ park a aleje * 21,2649 E 16 51 N 49 9 CZ0623026 StudÃ ¡nkovÃ ½ vrch 12,0783 E 16 43 N 48 47 CZ0623027 Ã umickÃ © rybnÃ ­ky 49,0887 E 16 28 N 48 58 CZ0623030 VrboveckÃ ½ rybnÃ ­k 23,7939 E 16 8 N 48 47 CZ0623031 VypÃ ¡lenky 80,2804 E 17 19 N 48 58 CZ0623032 Ã ½idlochovickÃ ½ zÃ ¡meckÃ ½ park * 23,0984 E 16 36 N 49 1 CZ0623033 Znojmo  hrad 0,1752 E 16 2 N 48 51 CZ0623034 Znojmo  Kostel NalezenÃ ­ sv. kÃ Ã ­Ã ¾e 0,1686 E 16 3 N 48 51 CZ0623035 BÃ ­lÃ ½ kopec u Ã ejÃ e * 74,2733 E 16 59 N 48 55 CZ0623040 HovoranskÃ ½ hÃ ¡jek 82,5564 E 17 1 N 48 56 CZ0623041 JeviÃ ¡ovka 20,0942 E 16 13 N 48 51 CZ0623045 Rendezvous * 65,9134 E 16 47 N 48 44 CZ0623046 TrÃ ¡vnÃ ­ dvÃ ¯r * 325,8059 E 16 26 N 48 47 CZ0623772 BoÃ ¾ickÃ ½ mokÃ ad 4,9068 E 16 17 N 48 50 CZ0623775 BuÃ ovice  zÃ ¡mek 0,3213 E 17 0 N 49 8 CZ0623778 Emin zÃ ¡meÃ ek 0,1186 E 16 21 N 48 49 CZ0623780 Jaroslavice  zÃ ¡mek 0,8164 E 16 14 N 48 45 CZ0623781 Klentnice  kostel svatÃ ©ho JiÃ Ã ­ 0,0211 E 16 38 N 48 50 CZ0623782 RybniÃ nÃ ­ zÃ ¡meÃ ek 0,021 E 16 47 N 48 47 CZ0623788 Popice  fara 0,0341 E 16 0 N 48 49 CZ0623793 Ã valskÃ ½ rybnÃ ­k 12,565 E 16 42 N 48 44 CZ0623797 StrÃ ¡Ã ¾nicko 181,4488 E 17 16 N 48 53 CZ0623798 BoÃ ¾ickÃ © rybnÃ ­ky * 57,4479 E 16 15 N 48 49 CZ0623799 DrnholeckÃ ½ luh 149,6311 E 16 28 N 48 50 CZ0623800 KnÃ ­Ã ¾ecÃ ­ les 12,3319 E 16 38 N 48 59 CZ0623801 PÃ Ã ­snotickÃ ½ les 11,6003 E 16 37 N 49 0 CZ0623803 BezruÃ ova alej * 15,7528 E 16 46 N 48 46 CZ0624001 Meandry Dyje 232,1792 E 16 10 N 48 48 CZ0624020 StrÃ ¡nskÃ ¡ skÃ ¡la * 16,8015 E 16 40 N 49 11 CZ0624043 StolovÃ ¡ hora * 77,1183 E 16 38 N 48 50 CZ0624060 PouzdÃ anskÃ ¡ step  Kolby * 180,8096 E 16 38 N 48 56 CZ0624062 Ã erneckÃ ½ a MilonickÃ ½ hÃ ¡jek * 204,0365 E 17 2 N 49 9 CZ0624064 KrumlovskÃ ½ les * 1 945,5222 E 16 22 N 49 2 CZ0624068 StrÃ ¡Ã ¾nickÃ ¡ Morava * 658,6114 E 17 16 N 48 54 CZ0624070 HodonÃ ­nskÃ ¡ doubrava * 3 029,0835 E 17 6 N 48 53 CZ0624071 OÃ ov * 292,2037 E 17 10 N 48 51 CZ0624072 Ã ertoryje * 4 852,2937 E 17 23 N 48 50 CZ0624096 PodyjÃ ­ * 6 267,0734 E 15 53 N 48 51 CZ0624097 Ã Ã ©vy * 8,0822 E 16 58 N 49 8 CZ0624098 Turold 17,4701 E 16 38 N 48 49 CZ0624099 Niva Dyje * 3 249,0428 E 16 48 N 48 48 CZ0624100 MilovickÃ ½ les * 2 443,2085 E 16 41 N 48 49 CZ0624101 KuntÃ ­nov * 661,458 E 16 50 N 48 56 CZ0624102 Slanisko u Nesytu * 9,7703 E 16 42 N 48 46 CZ0624103 MuÃ ¡ovskÃ ½ luh * 557,4511 E 16 35 N 48 54 CZ0624104 DÃ vÃ ­n * 406,3195 E 16 38 N 48 52 CZ0624106 TvoÃ ihrÃ ¡zskÃ ½ les * 1 468,2272 E 16 6 N 48 54 CZ0624108 Zimarky * 2,731 E 16 53 N 48 52 CZ0624112 Ã pice * 4,2886 E 16 46 N 49 6 CZ0624114 PÃ ednÃ ­ kout * 692,8327 E 16 46 N 48 58 CZ0624115 KamennÃ ½ vrch u KurdÃ jova * 103,6478 E 16 44 N 48 58 CZ0624116 Ã ejkovickÃ © Ã pidlÃ ¡ky * 17,3453 E 16 57 N 48 55 CZ0624117 Na AdamcÃ ­ch * 7,2338 E 17 0 N 49 0 CZ0624118 Skalky u HavranÃ ­kÃ ¯ 15,5183 E 16 0 N 48 48 CZ0624119 Soutok  PodluÃ ¾Ã ­ * 9 699,5195 E 16 59 N 48 43 CZ0624130 MoravskÃ ½ kras * 6 485,3704 E 16 43 N 49 23 CZ0624234 SvatÃ ½ kopeÃ ek u Mikulova * 46,8923 E 16 39 N 48 48 CZ0624236 JiÃ ¾nÃ ­ svahy HÃ ¡dÃ ¯ * 29,8892 E 16 40 N 49 13 CZ0723007 Ã erÃ ¥Ã ¡k 4,2366 E 17 26 N 49 4 CZ0723012 Insel 0,4518 E 17 23 N 49 1 CZ0723020 Ã dolÃ ­ Okluky 17,1855 E 17 27 N 48 58 CZ0723024 Rochus 57,9347 E 17 29 N 49 4 CZ0724107 NedakonickÃ ½ les 1 524,7909 E 17 24 N 49 1 CZ0724120 KnÃ Ã ¾polskÃ ½ les * 521,1706 E 17 30 N 49 6 HUAN20001 Aggteleki-karszt Ã ©s peremterÃ ¼letei * 22 930 E 20 38 N 48 30 HUAN20002 Rakaca-vÃ ¶lgy Ã ©s oldalvÃ ¶lgyei * 2 026 E 20 56 N 48 27 HUAN20003 BÃ ³dva-vÃ ¶lgy Ã ©s a Sas-patak-vÃ ¶lgye * 2 151 E 20 43 N 48 23 HUAN20004 HernÃ ¡d-vÃ ¶lgy Ã ©s SajÃ ³lÃ ¡di-erdÃ  * 4 639 E 21 5 N 48 16 HUAN20005 Szuha-vÃ ¶lgy * 929 E 20 32 N 48 20 HUAN20006 SajÃ ³-vÃ ¶lgy * 1 902 E 20 43 N 48 13 HUBF20001 Keleti-Bakony * 11 897 E 18 5 N 47 13 HUBF20002 Papod Ã ©s MiklÃ ¡d * 5 308 E 17 52 N 47 10 HUBF20003 Kab-hegy * 8 093 E 17 39 N 47 2 HUBF20004 AgÃ ¡r-tetÃ  * 5 136 E 17 30 N 46 57 HUBF20006 Tihanyi-fÃ ©lsziget * 751 E 17 51 N 46 54 HUBF20007 MonostorapÃ ¡ti Fekete-hegy * 1 811 E 17 35 N 46 55 HUBF20008 CsatÃ ¡r-hegy Ã ©s MiklÃ ³s PÃ ¡l hegy * 1 595 E 17 49 N 47 5 HUBF20009 Devecseri SzÃ ©ki-erdÃ  * 1 593 E 17 29 N 47 8 HUBF20011 FelsÃ -NyirÃ ¡di-erdÃ  Ã ©s Meggyes-erdÃ  * 4 213 E 17 24 N 47 1 HUBF20012 SÃ ¡sdi-rÃ ©t * 396 E 17 35 N 46 52 HUBF20014 PÃ ©cselyi medence * 868 E 17 45 N 46 57 HUBF20015 Marcal-medence * 4 897 E 17 12 N 47 12 HUBF20016 Ã reg-hegyi riviÃ ©ra * 1 209 E 17 46 N 46 54 HUBF20017 KÃ ¡dÃ ¡rtai dolomitmezÃ k * 814 E 17 59 N 47 7 HUBF20018 Megye-hegy * 240 E 18 0 N 47 3 HUBF20020 Szent GyÃ ¶rgy hegy * 73 E 17 26 N 46 50 HUBF20021 PÃ ©ti-hegy * 374 E 18 5 N 47 9 HUBF20022 MogyorÃ ³s-hegy * 202 E 18 1 N 47 6 HUBF20023 HajmÃ ¡skÃ ©ri TÃ ¶rÃ ¶kcsapÃ ¡s * 910 E 18 3 N 47 8 HUBF20024 Berhidai lÃ ¶szvÃ ¶lgyek * 108 E 18 8 N 47 5 HUBF20025 Badacsony * 250 E 17 29 N 46 48 HUBF20026 TÃ ³tvÃ ¡zsonyi Bogaras * 237 E 17 48 N 47 2 HUBF20027 NemesvÃ ¡mosi SzÃ ¡r-hegy * 57 E 17 49 N 47 3 HUBF20028 Tapolcai-medence * 2 338 E 17 24 N 46 49 HUBF20029 Uzsai-erdÃ  * 2 717 E 17 20 N 46 55 HUBF20031 SzentkirÃ ¡lyszabadja 494 E 17 58 N 47 4 HUBF20032 Balatonkenesei tÃ ¡torjÃ ¡nos 7 E 18 5 N 47 2 HUBF20033 DÃ ¶rÃ ¶gdi-medence * 900 E 17 33 N 47 0 HUBF20034 BalatonfÃ ¼redi-erdÃ  * 3 485 E 17 53 N 46 59 HUBF20035 Keszthelyi-hegysÃ ©g * 15 094 E 17 5 N 46 45 HUBF20037 AlsÃ ³-Zala-vÃ ¶lgy * 6 535 E 17 4 N 46 55 HUBF20039 Nyugat-GÃ ¶csej * 4 555 E 16 31 N 46 48 HUBF20040 VÃ ©tyempuszta * 4 260 E 16 36 N 46 33 HUBF20043 Mura mente * 2 131 E 16 43 N 46 24 HUBF20044 Kerka mente * 7 261 E 16 32 N 46 39 HUBF20045 SzÃ ©vÃ ­z PrincipÃ ¡lis-csatorna * 8 381 E 16 58 N 46 39 HUBF20046 OltÃ ¡rc * 9 833 E 16 51 N 46 32 HUBF20047 FelsÃ -Zala-vÃ ¶lgy * 1 167 E 16 42 N 46 51 HUBF20048 Kebele * 1 909 E 16 26 N 46 38 HUBF20049 DÃ ©l-zalai homokvidÃ ©k (Nagykanizsa) * 2 927 E 16 57 N 46 25 HUBF20050 CsÃ ¶rnyeberek (ZalakomÃ ¡r) * 2 144 E 17 11 N 46 29 HUBF20052 SÃ ¡rvÃ ­z-patak mente * 1 164 E 16 52 N 46 55 HUBF20053 Zalaegerszegi CsÃ ¡csi erdÃ  1 089 E 16 54 N 46 49 HUBF20054 Nagykapornaki-erdÃ  646 E 16 58 N 46 51 HUBF20055 Remetekert 980 E 17 1 N 46 47 HUBF30001 Ã szaki-Bakony * 25 803 E 17 43 N 47 16 HUBF30002 Balaton * 58 889 E 17 45 N 46 51 HUBF30003 Kis-Balaton * 12 803 E 17 13 N 46 38 HUBN20001 BÃ ¼kk-fennsÃ ­k Ã ©s a LÃ ¶k-vÃ ¶lgy * 14 079,6 E 20 30 N 48 4 HUBN20002 HÃ ³r-vÃ ¶lgy, DÃ ©li-BÃ ¼kk * 5 466,7 E 20 34 N 48 0 HUBN20004 SzarvaskÃ  * 495,52 E 20 19 N 47 59 HUBN20005 KisgyÃ ri Ã sottfa-tetÃ  CsÃ ³kÃ ¡s-vÃ ¶lgy * 2 297,86 E 20 40 N 48 2 HUBN20006 Miskolctapolcai TatÃ ¡r-Ã ¡rok VÃ ¶rÃ ¶s-bÃ ©rc * 572,69 E 20 41 N 48 4 HUBN20007 KisgyÃ ri Halom-vÃ ¡r Csincse-vÃ ¶lgy Cseh-vÃ ¶lgy * 439,73 E 20 42 N 47 59 HUBN20008 VÃ ¡r-hegy Nagy-Eged * 1 990,88 E 20 25 N 47 57 HUBN20009 Tard kÃ ¶rnyÃ ©ki erdÃ ssztyepp * 463,96 E 20 35 N 47 54 HUBN20010 Szomolyai KaptÃ ¡r-rÃ ©t * 56,08 E 20 27 N 47 52 HUBN20011 Ostoros-patak menti erdÃ spuszta * 43,99 E 20 28 N 47 50 HUBN20012 Egerbakta BÃ ¡tor kÃ ¶rnyÃ ©ki erdÃ k * 1 072,74 E 20 16 N 47 58 HUBN20013 Hevesaranyosi-fedÃ ©mesi dombvidÃ ©k * 1 021,47 E 20 12 N 48 0 HUBN20014 Gyepes-vÃ ¶lgy * 2 891,44 E 20 11 N 48 8 HUBN20015 Izra-vÃ ¶lgy Ã ©s az ArlÃ ³i-tÃ ³ * 1 248,19 E 20 17 N 48 8 HUBN20017 BorsodbÃ ³tai KotyindÃ ³-tetÃ  * 297,96 E 20 23 N 48 12 HUBN20018 Upponyi-szoros * 1 198,07 E 20 27 N 48 12 HUBN20019 Csernely-patak vÃ ¶lgye * 172,86 E 20 23 N 48 9 HUBN20020 SÃ ¡tai TÃ kÃ ©s-vÃ ¶lgy * 104,65 E 20 24 N 48 10 HUBN20021 DomahÃ ¡zai Hangony-patak vÃ ¶lgye * 1 126,58 E 20 5 N 48 11 HUBN20025 Nagybarcai Liget-hegy Ã ©s sajÃ ³velezdi Ã gett-hegy * 999,62 E 20 30 N 48 15 HUBN20027 Ã zdi Harmaci-dombok * 72,74 E 20 14 N 48 14 HUBN20029 Girincsi Nagy-erdÃ  * 102,79 E 20 58 N 47 57 HUBN20030 HejÃ  mente * 463,08 E 20 56 N 47 53 HUBN20031 MezÃ csÃ ¡ti RigÃ ³s * 73,13 E 20 56 N 47 49 HUBN20032 Tiszakeszi-morotva * 297,55 E 20 58 N 47 46 HUBN20034 Borsodi-MezÃ sÃ ©g * 14 757,7 E 20 49 N 47 46 HUBN20035 PoroszlÃ ³i szikesek * 930,29 E 20 36 N 47 38 HUBN20036 KÃ ©tÃ ºtkÃ ¶zi-legelÃ  * 189,99 E 20 35 N 47 40 HUBN20037 Nagy-Hanyi * 148,67 E 20 22 N 47 41 HUBN20038 Kerecsendi Berek-erdÃ  Ã ©s LÃ ³gÃ ³-part * 143,28 E 20 19 N 47 46 HUBN20039 Pusztafogacs * 321,39 E 20 10 N 47 36 HUBN20040 Nagy-fertÃ  Gulya-gyep HamvajÃ ¡rÃ ¡s szikes pusztÃ ¡i * 1 828,53 E 20 24 N 47 34 HUBN20041 PÃ ©lyi szikesek * 2 778,66 E 20 18 N 47 31 HUBN20042 Boldogi Vajda-rÃ ©t * 85,71 E 19 39 N 47 36 HUBN20043 VerpelÃ ©ti VÃ ¡r-hegy * 8,41 E 20 12 N 47 51 HUBN20044 Recski Hegyes-hegy * 165,68 E 20 4 N 47 55 HUBN20046 GyÃ ¶ngyÃ ¶si SÃ ¡r-hegy * 313,41 E 19 58 N 47 47 HUBN20047 MÃ ¡tra Ã ©szaki letÃ ¶rÃ ©se * 771,69 E 20 1 N 47 52 HUBN20048 GyÃ ¶ngyÃ ¶starjÃ ¡ni VilÃ ¡gos-hegy Ã ©s Rossz-rÃ ©tek * 99 E 19 50 N 47 51 HUBN20049 MÃ ¡trabÃ ©rc fallÃ ³skÃ ºti-rÃ ©tek * 1 507,78 E 19 50 N 47 55 HUBN20050 GyÃ ¶ngyÃ ¶spatai Havas * 333,77 E 19 47 N 47 50 HUBN20051 Nyugat-MÃ ¡tra * 1 439,39 E 19 44 N 47 53 HUBN20052 Apci SomlyÃ ³ * 52,99 E 19 42 N 47 47 HUBN20053 PetÃ fibÃ ¡nyai Kopasz-hegy * 18,06 E 19 42 N 47 46 HUBN20055 SzentkÃ ºti Meszes-tetÃ  * 795,44 E 19 45 N 47 59 HUBN20056 Tepke * 2 293,09 E 19 39 N 47 57 HUBN20057 BÃ ©zma * 805,43 E 19 34 N 47 54 HUBN20058 BujÃ ¡ki Csirke-hegy Ã ©s KÃ ¡ntor-rÃ ©t * 196,74 E 19 31 N 47 52 HUBN20059 Szandai VÃ ¡rhegy * 34,36 E 19 25 N 47 54 HUBN20060 SÃ ³shartyÃ ¡ni Hencse-hegy * 108,18 E 19 42 N 48 4 HUBN20062 KÃ ¶zÃ ©psÃ -Ipoly-vÃ ¶lgy * 1 599,74 E 19 22 N 48 5 HUBN20063 Karancs * 573,61 E 19 46 N 48 9 HUBN20064 SalgÃ ³ * 100,66 E 19 51 N 48 8 HUBN20065 Gortva-vÃ ¶lgy * 126,14 E 19 53 N 48 8 HUBN20067 SzilvÃ ¡svÃ ¡radi AszalÃ ³ Ã ©s SzilvÃ ¡s-patak mente * 185,54 E 20 23 N 48 7 HUBN20068 SajÃ ³mercsei KÃ ¶rtvÃ ©lyes-dÃ ±lÃ  * 170,04 E 20 24 N 48 14 HUBN20069 KesznyÃ ©teni SajÃ ³-Ã ¶bÃ ¶l * 4 691,38 E 21 5 N 47 59 HUBN20071 Bodrogzug Ã ©s Bodrog hullÃ ¡mtere * 7 226,78 E 21 28 N 48 13 HUBN20072 Tokaji Kopasz-hegy * 357,38 E 21 22 N 48 7 HUBN20073 Bodrogszegi VÃ ¡rhegy * 47,78 E 21 21 N 48 12 HUBN20074 TÃ ¡llyai PatÃ ³cs-hegy SÃ ¡tor-hegy * 178,35 E 21 13 N 48 17 HUBN20075 SÃ ¡rospataki MandulÃ ¡s * 7,9 E 21 32 N 48 19 HUBN20077 ErdÃ bÃ ©nyei olaszliszkai magyar nÃ szirmos sztyepprÃ ©tek * 17,09 E 21 22 N 48 16 HUBN20078 PÃ ¡cini Mosonna-erdÃ  * 213,44 E 21 50 N 48 21 HUBN20079 RÃ ©vleÃ ¡nyvÃ ¡ri erdÃ k 347,88 E 22 1 N 48 19 HUBN20081 Long-erdÃ  * 3 098,93 E 21 38 N 48 21 HUBN20082 FelsÃ regmeci Ronyva * 178,03 E 21 37 N 48 28 HUBN20084 KÃ ¶zponti-ZemplÃ ©ni-hegysÃ ©g * 8 659,17 E 21 23 N 48 25 HUBN20085 Ã szaki-ZemplÃ ©ni-hegysÃ ©g * 1 817,31 E 21 28 N 48 33 HUBN20087 BaskÃ ³i rÃ ©tek * 509,59 E 21 18 N 48 20 HUBN20088 RegÃ ©ci VÃ ¡rhegy * 250,09 E 21 20 N 48 22 HUBN20089 FÃ ¼zÃ ©ri PÃ ¡l-hegy * 732,65 E 21 24 N 48 32 HUBN20090 KomlÃ ³skai MogyorÃ ³s-tetÃ  Ã ©s ZsidÃ ³-rÃ ©t * 356,45 E 21 28 N 48 21 HUBN20092 TelkibÃ ¡nyai KirÃ ¡ly-hegy * 185,97 E 21 24 N 48 28 HUBN20093 BÃ ³zsvai TemetÃ  alja * 12,6 E 21 28 N 48 28 HUDD20001 Tenkes * 1 360 E 18 16 N 45 53 HUDD20003 VillÃ ¡nykÃ ¶vesdi Fekete-hegy * 239 E 18 24 N 45 52 HUDD20004 DÃ ©l-Zselic * 6 322 E 17 55 N 46 12 HUDD20006 SzÃ ¡rsomlyÃ ³ * 282 E 18 25 N 45 51 HUDD20007 Kelet-DrÃ ¡va * 6 404 E 17 43 N 45 50 HUDD20008 OrmÃ ¡nsÃ ¡gi erdÃ k * 10 250 E 17 49 N 45 54 HUDD20010 Ã csÃ ¡rd-hegyszentmÃ ¡rtomi vÃ ¶lgyek * 261 E 18 8 N 45 55 HUDD20011 SzekszÃ ¡rdi-dombvidÃ ©k * 2 340 E 18 37 N 46 18 HUDD20012 Geresdi-dombvidÃ ©k * 6 239 E 18 32 N 46 11 HUDD20014 JÃ ¡noshÃ ¡zi-erdÃ  Ã ©s Ã gett-berek * 591,22 E 17 23 N 46 17 HUDD20015 Kisbajomi erdÃ k * 1 280 E 17 29 N 46 17 HUDD20016 Ã szak-zselici erdÃ sÃ ©gek * 16 404 E 17 47 N 46 16 HUDD20017 MocsolÃ ¡di-erdÃ  * 2 630 E 17 49 N 46 37 HUDD20018 Pati-erdÃ  * 350 E 17 40 N 46 23 HUDD20019 Mernyei-erdÃ  * 237 E 17 47 N 46 29 HUDD20020 KÃ ¶zÃ ©p-mezÃ fÃ ¶ldi lÃ ¶szvÃ ¶lgyek * 1 316 E 18 50 N 46 43 HUDD20022 SzakadÃ ¡ti lÃ ¶szgyepek * 34 E 18 27 N 46 33 HUDD20023 Tolnai Duna * 5 703 E 18 53 N 46 38 HUDD20024 Aparhanti sztyepp * 17 E 18 27 N 46 20 HUDD20026 Lengyel-hÃ gyÃ ©szi erdÃ k 3 418 E 18 23 N 46 27 HUDD20028 KoppÃ ¡ny menti rÃ ©tek * 323 E 18 8 N 46 34 HUDD20029 KisszÃ ©kelyi-dombsÃ ¡g * 2 904 E 18 30 N 46 41 HUDD20030 Mecsek * 26 170 E 18 16 N 46 9 HUDD20031 FehÃ ©rvÃ ­z * 1 530 E 17 30 N 46 38 HUDD20032 Gemenc * 19 877 E 18 52 N 46 13 HUDD20033 NagyhajmÃ ¡si dombok 380 E 18 16 N 46 23 HUDD20034 BalatonendrÃ ©di dombok * 293 E 17 59 N 46 51 HUDD20035 PogÃ ¡ny-vÃ ¶lgyi rÃ ©tek * 1 821,73 E 17 34 N 46 41 HUDD20036 Ordacsehi berek * 781 E 17 36 N 46 45 HUDD20038 Ã dÃ ¡ndi FelsÃ -hegy * 6 E 18 9 N 46 50 HUDD20039 DÃ ©kÃ ¡ny-hegy * 881 E 18 5 N 46 43 HUDD20040 Tengelici homokvidÃ ©k * 5 518 E 18 43 N 46 42 HUDD20041 DÃ ©l-balatoni berkek 427 E 17 53 N 46 50 HUDD20042 KÃ ¶rÃ ¶shegyi erdÃ k * 1 436 E 17 52 N 46 48 HUDD20043 Kopasz-dombi erdÃ  976 E 17 49 N 46 43 HUDD20044 Boronka-mellÃ ©ke * 10 645 E 17 27 N 46 29 HUDD20045 BÃ ©da-Karapancsa * 11 202 E 18 45 N 46 0 HUDD20046 TÃ ¶rÃ ¶kkoppÃ ¡nyi erdÃ k * 2 168 E 18 1 N 46 34 HUDD20047 Vityai-erdÃ  * 1 159 E 17 42 N 46 36 HUDD20049 SomogytÃ ºri erdÃ k * 1 682 E 17 43 N 46 42 HUDD20050 Szenes-legelÃ  * 314 E 18 39 N 46 39 HUDD20051 DarÃ ¡nyi borÃ ³kÃ ¡s * 3 458 E 17 33 N 45 59 HUDD20052 OrmÃ ¡nsÃ ¡gi vizes Ã ©lÃ helyek Ã ©s gyepek * 1 376 E 17 48 N 45 52 HUDD20053 Csokonyavisontai fÃ ¡s legelÃ  * 539 E 17 27 N 46 2 HUDD20054 Nyugat-DrÃ ¡va * 409 E 16 53 N 46 17 HUDD20055 ZÃ ¡kÃ ¡ny-Ã rtilosi dombok * 268,65 E 16 53 N 46 17 HUDD20056 KÃ ¶zÃ ©p-DrÃ ¡va * 6 193,73 E 17 19 N 46 0 HUDD20057 Somogymeggyesi erdÃ  679 E 17 53 N 46 42 HUDD20058 LÃ ¡trÃ ¡nyi-puszta * 860 E 17 45 N 46 45 HUDD20059 BalatonkeresztÃ ºri rÃ ©tek 557 E 17 24 N 46 41 HUDD20060 RinyaszentkirÃ ¡lyi-erdÃ  * 523 E 17 22 N 46 11 HUDD20061 HollÃ ¡di-erdÃ  1 926 E 17 20 N 46 38 HUDD20062 Nyugat-DrÃ ¡va-sÃ ­k * 5 219 E 17 7 N 46 12 HUDD20063 Szentai-erdÃ  * 18 900 E 17 13 N 46 14 HUDD20064 SÃ ¡gvÃ ¡ri dombok * 2 271 E 18 3 N 46 48 HUDD20065 TÃ ¶ttÃ ¶si-erdÃ  1 219 E 18 32 N 45 53 HUDD20066 PÃ ©csi-sÃ ­k * 455 E 18 11 N 46 2 HUDD20067 SzÃ ©kelyszabari erdÃ  274 E 18 35 N 46 3 HUDD20068 GyÃ ©kÃ ©nyesi erdÃ k 761 E 16 58 N 46 16 HUDD20069 Paksi Ã ¼rgemezÃ  * 320 E 18 48 N 46 37 HUDD20070 Tengelici rÃ ©tek * 379 E 18 40 N 46 33 HUDD20071 Paksi tarka sÃ ¡frÃ ¡nyos * 64 E 18 45 N 46 33 HUDD20072 DunaszentgyÃ ¶rgyi-lÃ ¡perdÃ  * 314 E 18 49 N 46 32 HUDD20073 Szedresi Ã s-SÃ ¡rvÃ ­z * 706 E 18 40 N 46 27 HUDI20001 Ã csi gyepek 287,83 E 17 57 N 47 41 HUDI20002 Adony-perkÃ ¡tai lÃ ¶szvÃ ¶lgyek * 206,31 E 18 49 N 47 4 HUDI20003 Alapi kaszÃ ¡lÃ ³rÃ ©tek * 521,43 E 18 41 N 46 49 HUDI20004 Aszal-vÃ ¶lgy * 101,77 E 18 25 N 47 14 HUDI20005 BÃ ¡rsonyos * 1 189,3 E 18 9 N 47 26 HUDI20006 BelsÃ bÃ ¡rÃ ¡ndi lÃ ¶szvÃ ¶lgy * 352,55 E 18 30 N 47 5 HUDI20007 BesnyÃ i lÃ ¶szvÃ ¶lgy * 54,65 E 18 49 N 47 11 HUDI20008 BÃ ¶rzsÃ ¶ny * 30 423,57 E 18 56 N 47 54 HUDI20009 Budai-hegysÃ ©g * 9 376,8 E 18 51 N 47 34 HUDI20010 BudaÃ ¶rsi kopÃ ¡rok * 571,5 E 18 55 N 47 28 HUDI20011 CsÃ ©pi gyepek * 343,17 E 18 4 N 47 35 HUDI20012 CsÃ ©vharaszti homokvidÃ ©k * 359,97 E 19 19 N 47 19 HUDI20013 Csolnoki lÃ ¶szgyepek * 410,82 E 18 42 N 47 40 HUDI20014 DebegiÃ ³-hegy * 83,63 E 19 9 N 47 42 HUDI20015 DÃ ©li-Gerecse * 4 768,16 E 18 31 N 47 33 HUDI20016 EpÃ ¶li szarmata vonulat * 1 556,71 E 18 39 N 47 38 HUDI20017 Ã rd-tÃ ©tÃ ©nyi platÃ ³ * 1 168,77 E 18 51 N 47 26 HUDI20018 Ã szaki-Gerecse * 2 856,42 E 18 35 N 47 43 HUDI20019 FelsÃ -TÃ ¡piÃ ³ * 2 030,65 E 19 40 N 47 24 HUDI20020 Gerecse * 2 256,73 E 18 26 N 47 38 HUDI20021 Gerje-mente * 3 431,9 E 19 55 N 47 8 HUDI20022 GÃ ³gÃ ¡ny- Ã ©s KÃ rÃ ¶s-Ã ©r mente * 824,86 E 19 53 N 47 3 HUDI20023 GÃ ¶dÃ ¶llÃ i-dombsÃ ¡g * 7 153,4 E 19 25 N 47 35 HUDI20024 TÃ ¡piÃ ³gyÃ ¶rgye-Ã ºjszilvÃ ¡si szikesek * 1 754 E 20 0 N 47 18 HUDI20025 Hajta mente * 5 783,82 E 19 49 N 47 23 HUDI20026 Ipoly vÃ ¶lgye * 2 954,09 E 18 45 N 47 54 HUDI20027 Kelet-mezÃ fÃ ¶ldi lÃ ¶szvÃ ¶lgyek * 312,34 E 18 44 N 46 52 HUDI20028 Kirvai lÃ ¶szgyepek * 328,94 E 18 43 N 47 37 HUDI20029 Kocsi gyepek * 45,27 E 18 13 N 47 34 HUDI20030 KÃ ¶zponti-Gerecse * 5 736,38 E 18 32 N 47 39 HUDI20031 LajoskomÃ ¡romi lÃ ¶szvÃ ¶lgyek * 832,02 E 18 21 N 46 47 HUDI20032 Mocsai Ã ¼rgÃ ©s legelÃ  28,36 E 18 10 N 47 40 HUDI20033 MÃ ³ri-Ã ¡rok * 640,5 E 18 12 N 47 20 HUDI20034 Duna Ã ©s Ã ¡rtere * 16 641 E 19 7 N 47 42 HUDI20035 NagykÃ rÃ ¶si pusztai tÃ ¶lgyesek * 3 260,46 E 19 43 N 47 4 HUDI20036 NagylÃ ³ki lÃ ¶szvÃ ¶lgyek * 284,91 E 18 39 N 46 56 HUDI20037 Nyakas-tetÃ  szarmata vonulat * 609,86 E 18 42 N 47 34 HUDI20038 Nyugat-CserhÃ ¡t Ã ©s NaszÃ ¡ly * 9 637,91 E 19 16 N 47 47 HUDI20039 Pilis Ã ©s VisegrÃ ¡di-hegysÃ ©g * 31 187,54 E 18 54 N 47 42 HUDI20040 GÃ ¶dÃ ¶llÃ i-dombsÃ ¡g peremhegyei * 318,22 E 19 12 N 47 37 HUDI20041 PÃ ³c alja * 65,73 E 18 39 N 47 28 HUDI20042 RÃ ¡ckevei Duna-Ã ¡g * 3 542,31 E 18 57 N 47 12 HUDI20043 RekettyÃ ©s * 308,27 E 19 54 N 47 22 HUDI20044 SÃ ¡rrÃ ©t * 3 990,45 E 18 17 N 47 10 HUDI20045 Szigethalmi homokbuckÃ ¡k * 70,09 E 19 1 N 47 19 HUDI20046 SzÃ ©kek * 3 600,66 E 19 53 N 47 12 HUDI20047 Szigeti homokok * 788,59 E 19 5 N 47 38 HUDI20048 SzomÃ ³di gyepek * 225,79 E 18 18 N 47 41 HUDI20049 SzentgyÃ ¶rgypuszta * 958,44 E 18 42 N 47 24 HUDI20050 AlsÃ ³-TÃ ¡piÃ ³ Ã ©s patakvÃ ¶lgyek * 1 809,76 E 19 39 N 47 22 HUDI20051 TurjÃ ¡nvidÃ ©k * 10 630,32 E 19 17 N 47 10 HUDI20052 Ã rd-szÃ ¡zhalombattai tÃ ¡blarÃ ¶g * 23,61 E 18 56 N 47 21 HUDI20053 Velencei-hegysÃ ©g * 3 873,21 E 18 33 N 47 15 HUDI20054 Velencei-tÃ ³ * 996,96 E 18 33 N 47 11 HUDI20055 VeresegyhÃ ¡zi-medence * 397,65 E 19 14 N 47 37 HUDI30001 VÃ ©rtes * 25 573,07 E 18 23 N 47 26 HUDI30002 ZÃ ¡molyi-medence 2 574,89 E 18 26 N 47 20 HUFH20001 RÃ ¡bakÃ ¶z * 5 969,23 E 16 58 N 47 36 HUFH20002 FertÃ  tÃ ³ * 11 319,77 E 16 42 N 47 40 HUFH20003 FertÃ mellÃ ©ki dombsor * 2 544,53 E 16 42 N 47 37 HUFH20006 Dudlesz-erdÃ  * 1 090,1 E 16 34 N 47 43 HUFH20007 PÃ ©ri-repÃ ¼lÃ tÃ ©r * 216,1 E 17 48 N 47 37 HUFH20008 Pannonhalmi-dombsÃ ¡g * 7 605,47 E 17 40 N 47 31 HUFH20009 GÃ ¶nyÃ ¼i-homokvidÃ ©k * 2 091,73 E 17 48 N 47 42 HUFH20010 RÃ ©pce mente * 1 512,63 E 16 55 N 47 23 HUFH20011 RÃ ¡ba * 4 227,84 E 17 24 N 47 33 HUFH20012 Soproni-hegysÃ ©g * 5 353,01 E 16 30 N 47 39 HUFH20013 HatÃ ¡r-menti erdÃ k * 2 250,86 E 16 41 N 47 31 HUFH30004 SzigetkÃ ¶z * 17 177,62 E 17 30 N 47 51 HUFH30005 HansÃ ¡g * 13 477,16 E 17 17 N 47 45 HUHN20001 FelsÃ -Tisza * 27 734,63 E 21 52 N 48 9 HUHN20002 HortobÃ ¡gy * 104 064 E 21 2 N 47 34 HUHN20003 Tisza-tÃ ³ * 17 819 E 20 43 N 47 37 HUHN20004 FelsÃ -Sebes-KÃ ¶rÃ ¶s 872 E 21 30 N 46 59 HUHN20005 Nagy-SzÃ ©ksÃ ³s RakottyÃ ¡s * 242 E 21 45 N 47 18 HUHN20006 Pocsaji csordalegelÃ  * 166 E 21 48 N 47 17 HUHN20007 SzentpÃ ©terszeg-hencidai gyepek * 941 E 21 41 N 47 14 HUHN20008 Kismarja Pocsaj EsztÃ ¡ri-gyepek * 2 575,7 E 21 48 N 47 15 HUHN20009 Derecske konyÃ ¡ri gyepek * 3 618,26 E 21 36 N 47 20 HUHN20010 Pocsaji-kapu * 294 E 21 51 N 47 18 HUHN20011 Hencidai Csere-erdÃ  * 102 E 21 41 N 47 14 HUHN20012 SÃ ¡ndorosi tavak * 469 E 21 43 N 47 19 HUHN20013 KÃ ¶zÃ ©p-Bihar * 12 286,59 E 21 25 N 47 5 HUHN20014 Kismarjai Nagy-szik * 691,5 E 21 47 N 47 12 HUHN20015 KÃ ¶zÃ ©p-Tisza * 13 887 E 20 17 N 47 10 HUHN20016 KÃ ©k-KÃ ¡llÃ ³-vÃ ¶lgye * 1 477 E 21 55 N 47 26 HUHN20017 HajdÃ ºbagosi-legelÃ  * 286 E 21 40 N 47 24 HUHN20018 MikepÃ ©rcsi NyÃ ¡rfÃ ¡shegyi-legelÃ  * 242 E 21 39 N 47 25 HUHN20019 BÃ ¡nki-erdÃ  * 362 E 21 47 N 47 27 HUHN20020 MonostorpÃ ¡lyi-legelÃ  * 140 E 21 47 N 47 24 HUHN20021 HalÃ ¡pi Ã llÃ ³-hegy * 138 E 21 50 N 47 30 HUHN20022 Rauchbauer-erdÃ  * 200 E 21 51 N 47 33 HUHN20023 HÃ ¡rmashegyi-tÃ ¶lgyesek * 504 E 21 49 N 47 33 HUHN20024 Martinkai-legelÃ  * 352 E 21 47 N 47 34 HUHN20025 KÃ rises JÃ ³nÃ ¡s-rÃ ©sz * 322 E 21 56 N 47 32 HUHN20026 NyÃ ­rÃ ¡brÃ ¡nyi KÃ ¡posztÃ ¡s-lapos 77 E 21 59 N 47 33 HUHN20027 NyÃ ­rÃ ¡brÃ ¡nyi Kis-mogyorÃ ³s 152 E 22 1 N 47 33 HUHN20028 Csohos-tÃ ³ 188 E 21 51 N 47 25 HUHN20029 LÃ ©tavÃ ©rtesi Falu-rÃ ©t 63 E 21 50 N 47 23 HUHN20030 FÃ ¼lÃ ¶pi lÃ ¡prÃ ©tek 25 E 22 6 N 47 35 HUHN20031 Hanelek 84 E 22 5 N 47 34 HUHN20032 GÃ ºti-erdÃ  * 5 777 E 21 56 N 47 39 HUHN20033 Debrecen-hajdÃ ºbÃ ¶szÃ ¶rmÃ ©nyi tÃ ¶lgyesek * 5 649 E 21 36 N 47 37 HUHN20035 Ã mbÃ ¶lyi-erdÃ  Ã ©s FÃ ©nyi-erdÃ  * 1 436,11 E 22 15 N 47 43 HUHN20036 BÃ ¡torligeti Nagy-legelÃ  * 404 E 22 14 N 47 46 HUHN20037 BÃ ¡torligeti-lÃ ¡p * 138 E 22 16 N 47 46 HUHN20038 Ã jtanyai lÃ ¡pok * 206 E 22 13 N 47 45 HUHN20039 Piricsei JÃ ºlia-liget 57 E 22 12 N 47 44 HUHN20040 Apagyi Albert-tÃ ³ * 45 E 21 53 N 47 57 HUHN20041 Apagyi Falu-rÃ ©t 10 E 21 56 N 47 57 HUHN20042 Napkori legelÃ  * 157 E 21 53 N 47 56 HUHN20043 Paszabi kubikgÃ ¶drÃ ¶k 18 E 21 39 N 48 9 HUHN20044 JÃ ¡szdÃ ³zsai Pap-erdÃ  * 33 E 20 1 N 47 34 HUHN20045 Kaszonyi-hegy DÃ ©dai-erdÃ  * 1 452,95 E 22 29 N 48 13 HUHN20046 GelÃ ©nes BeregdarÃ ³c * 1 177 E 22 30 N 48 11 HUHN20047 VÃ ¡mosatya-Csaroda * 1 866,86 E 22 25 N 48 10 HUHN20048 Tarpa-TÃ ¡kos * 6 305,39 E 22 29 N 48 7 HUHN20049 LÃ ³nya-Tiszaszalka * 3 769 E 22 19 N 48 16 HUHN20050 KÃ ¶mÃ ¶rÃ -FÃ ¼lesd * 1 963,52 E 22 38 N 48 0 HUHN20051 Eret-hegy * 146 E 22 35 N 48 0 HUHN20053 Magosligeti-erdÃ  Ã ©s gyepek * 566 E 22 49 N 48 3 HUHN20054 Csaholc Garbolc * 4 052,95 E 22 48 N 47 59 HUHN20055 RozsÃ ¡ly Csengersima * 959 E 22 43 N 47 53 HUHN20056 JÃ ¡nki-erdÃ  * 400,42 E 22 41 N 47 56 HUHN20057 GrÃ ³fi-erdÃ  * 226 E 22 20 N 48 2 HUHN20058 Teremi-erdÃ  * 757,77 E 22 19 N 47 46 HUHN20059 Bika-rÃ ©t * 66 E 22 6 N 47 41 HUHN20060 NyÃ ­regyhÃ ¡zi lÃ tÃ ©r * 189 E 21 41 N 47 55 HUHN20062 Ã fehÃ ©rtÃ ³i lÃ tÃ ©r * 171 E 22 4 N 47 55 HUHN20063 Baktai-erdÃ  * 1 017 E 22 3 N 47 58 HUHN20064 Rohodi-legelÃ  * 54 E 22 7 N 48 0 HUHN20065 NyÃ ­rturai-legelÃ  * 34 E 21 48 N 48 1 HUHN20067 CsikÃ ³s-lÃ ¡pos 85 E 21 59 N 47 51 HUHN20069 HajdÃ ºszoboszlÃ ³i szikes gyepek * 551 E 21 22 N 47 26 HUHN20070 Darvasi Csiff-puszta * 354,69 E 21 20 N 47 7 HUHN20071 NyÃ ­rmihÃ ¡lydi-legelÃ  * 61 E 21 56 N 47 44 HUHN20072 BÃ ¶kÃ ¶nyi KÃ ¶zÃ ¶s-legelÃ  * 66 E 21 42 N 47 43 HUHN20073 JÃ ¡szÃ ¡rokszÃ ¡llÃ ¡si szikesek * 274 E 19 58 N 47 36 HUHN20074 AlattyÃ ¡ni Berki-erdÃ  * 39 E 20 2 N 47 24 HUHN20076 BorsÃ ³halmi-legelÃ  * 1 459 E 19 56 N 47 32 HUHN20077 JÃ ¡szfÃ ©nyszarui-erdÃ  * 29 E 19 41 N 47 34 HUHN20078 JÃ ¡szsÃ ¡gi Zagyva-Ã ¡rtÃ ©r * 491 E 19 49 N 47 30 HUHN20079 Pusztamizsei-erdÃ  92 E 19 59 N 47 27 HUHN20081 Ã jszÃ ¡sz-jÃ ¡szboldoghÃ ¡zi gyepek * 2 001 E 20 3 N 47 18 HUHN20085 JÃ ¡szapÃ ¡ti jÃ ¡szkisÃ ©ri szikesek * 1 889 E 20 11 N 47 30 HUHN20089 AlsÃ ³-Zagyva hullÃ ¡mtere * 401 E 20 10 N 47 12 HUHN20092 HajdÃ ºszovÃ ¡ti gyepek * 353 E 21 29 N 47 23 HUHN20093 Kaba-fÃ ¶ldesi gyepek * 4 597,32 E 21 20 N 47 17 HUHN20095 LÃ ¡nyi-legelÃ  * 357 E 21 42 N 47 12 HUHN20098 DÃ ©l-Ã ¡svÃ ¡nyi gyepek * 1 549,15 E 21 18 N 47 13 HUHN20100 GatÃ ¡ly * 769 E 21 7 N 47 14 HUHN20101 Bihari-legelÃ  * 2 523 E 21 35 N 47 10 HUHN20103 BerekbÃ ¶szÃ ¶rmÃ ©ny kÃ ¶rmÃ ¶sdpusztai legelÃ k * 1 346,34 E 21 35 N 47 3 HUHN20105 CsÃ ¶kmÃ i gyepek * 608,56 E 21 14 N 47 2 HUHN20106 Ã jfehÃ ©rtÃ ³i gyepek * 463 E 21 41 N 47 47 HUHN20107 Nagy-Vadas * 198 E 21 39 N 47 51 HUHN20109 SÃ ³stÃ ³i-erdÃ  * 181 E 21 43 N 47 59 HUHN20113 KisvÃ ¡rdai gyepek 578 E 22 2 N 48 14 HUHN20114 TiszalÃ ¶ki szikesek * 1 558 E 21 28 N 48 1 HUHN20116 TiszavasvÃ ¡ri szikesek * 321 E 21 24 N 47 58 HUHN20120 Vajai-tÃ ¡rolÃ ³ 92 E 22 9 N 47 58 HUHN20121 CzakÃ ³-tÃ ³ * 185 E 21 32 N 47 46 HUHN20122 TÃ ³cÃ ³ vÃ ¶lgye * 142 E 21 34 N 47 36 HUHN20124 Daru-rÃ ©t 95 E 22 4 N 48 2 HUHN20125 NyÃ ­rgyulaji Kis-rÃ ©t * 171 E 22 5 N 47 53 HUHN20127 Kraszna menti rÃ ©tek * 366 E 22 20 N 47 58 HUHN20128 NyÃ ­rsÃ ©g-peremi Ã ©geresek * 152 E 22 19 N 47 51 HUHN20129 NyÃ ­rbogdÃ ¡nyi rÃ ©t 70 E 21 51 N 48 3 HUHN20131 Orosi gyepek 191 E 21 48 N 47 56 HUHN20133 BalkÃ ¡nyi LibegÃ s * 108 E 21 49 N 47 48 HUHN20134 KÃ ¡llÃ ³semjÃ ©ni CsordalegelÃ  * 34 E 21 54 N 47 51 HUHN20138 Aranyosi-legelÃ  * 187 E 20 41 N 47 24 HUHN20139 SzalÃ ³ki Nagy-fertÃ  * 205 E 20 39 N 47 27 HUHN20140 Ã rbÃ ©ri-legelÃ  * 324 E 20 38 N 47 29 HUHN20141 Tiszaigar TiszaÃ ¶rsi KÃ ¶rtvÃ ©lyes * 613 E 20 46 N 47 30 HUHN20144 Kenderesi-legelÃ  * 528 E 20 40 N 47 16 HUHN20145 Kecskeri-puszta Ã ©s kÃ ¶rnyÃ ©ke * 1 437 E 20 47 N 47 17 HUHN20146 Hegyesbor * 1 315 E 20 55 N 47 16 HUHN20148 PÃ ¡sztÃ ³i-legelÃ  * 290 E 20 42 N 47 4 HUHN20149 MezÃ tÃ ºri Szandazugi-legelÃ  * 405 E 20 39 N 47 1 HUHN20152 KunszentmÃ ¡rtoni BÃ ¡bockai-legelÃ  * 182 E 20 19 N 46 50 HUHN20153 SzelevÃ ©nyi TÃ ³-kÃ ¶z * 170 E 20 13 N 46 49 HUHN20154 CsÃ ©pa-szelevÃ ©nyi gyepek * 195 E 20 10 N 46 47 HUHN20155 Cserkei Nagy-fertÃ  * 219 E 20 11 N 46 50 HUHN20156 Tiszasasi LÃ ¡p-legelÃ  * 213 E 20 3 N 46 49 HUHN20157 Tiszaugi KÃ ¶rtvÃ ©lyes Ã ©s Bokros * 407 E 20 5 N 46 51 HUHN20158 TiszakÃ ¼rt-tiszainokai gyepek * 482,96 E 20 8 N 46 52 HUHN20159 Tunyogmatolcsi Holt-Szamos 247 E 22 28 N 47 56 HUHN20160 GÃ gÃ -Szenke 75 E 22 35 N 47 58 HUHN20161 SÃ ¡msoni Ã ºti BellegelÃ  * 138 E 21 41 N 47 33 HUKM20001 HÃ ³dmezÃ vÃ ¡sÃ ¡rhely kÃ ¶rnyÃ ©ki Ã ©s csanÃ ¡di-hÃ ¡ti pusztÃ ¡k * 16 098 E 20 34 N 46 28 HUKM20002 HÃ ³dmezÃ vÃ ¡sÃ ¡rhelyi KÃ ©k-tÃ ³ * 53,23 E 20 19 N 46 31 HUKM20003 T-erdÃ  3 962,94 E 20 22 N 46 32 HUKM20004 SzÃ ¡raz-Ã ©r * 1 557 E 20 27 N 46 19 HUKM20005 Deszki gyepek * 535 E 20 12 N 46 12 HUKM20006 MÃ ¡gocs-Ã ©r * 141 E 20 35 N 46 37 HUKM20007 CsorvÃ ¡si lÃ ¶szgyep * 13 E 20 48 N 46 36 HUKM20008 Maros * 5 824 E 20 29 N 46 11 HUKM20009 MezÃ hegyes-battonyai gyepek * 64 E 20 58 N 46 21 HUKM20010 Gyula-szabadkÃ ­gyÃ ³si gyepek * 11 473 E 21 9 N 46 35 HUKM20011 KÃ ¶rÃ ¶skÃ ¶zi erdÃ k 5 783,29 E 21 24 N 46 41 HUKM20012 Fekete-, FehÃ ©r- Ã ©s KettÃ s-KÃ ¶rÃ ¶s * 1 642 E 21 9 N 46 47 HUKM20013 BÃ ©lmegyeri FÃ ¡s-puszta * 645 E 21 10 N 46 53 HUKM20014 DÃ ©vavÃ ¡nya kÃ ¶rnyÃ ©ki gyepek * 13 418,34 E 21 9 N 47 3 HUKM20015 HortobÃ ¡gy-BerettyÃ ³ * 3 018 E 20 51 N 47 8 HUKM20016 Sebes-KÃ ¶rÃ ¶s * 1 121 E 21 5 N 46 57 HUKM20017 HÃ ¡rmas-KÃ ¶rÃ ¶s * 7 654,84 E 20 16 N 46 51 HUKM20018 Holt-Sebes-KÃ ¶rÃ ¶s * 530 E 21 12 N 46 56 HUKM20019 DÃ ©l-Bihari szikesek * 7 012 E 21 29 N 46 52 HUKM20020 Gyepes csatorna * 169 E 21 16 N 46 47 HUKM20021 Sarkadi FÃ ¡si-erdÃ  117 E 21 18 N 46 46 HUKM20022 KÃ ¶les-Ã ©r * 70 E 21 28 N 46 50 HUKM20023 KorhÃ ¡ny Ã ©s Holt-KorhÃ ¡ny * 47 E 21 35 N 46 52 HUKM20024 Orosi tÃ ¶lgyes 57 E 21 25 N 46 54 HUKM20025 GyantÃ ©i erdÃ k * 222 E 21 25 N 46 52 HUKM20026 TÃ ³niszÃ ¡llÃ ¡s-szarvasi gyepek * 652 E 20 44 N 46 51 HUKM20027 CserebÃ ¶kÃ ©ny * 9 856 E 20 21 N 46 38 HUKM20028 TÃ kei gyepek * 2 983 E 20 15 N 46 44 HUKM20029 Szentesi gyepek * 614 E 20 14 N 46 37 HUKM20030 LapistÃ ³-FertÃ  * 1 886 E 20 27 N 46 44 HUKM20031 Kurca * 193 E 20 13 N 46 37 HUKN20001 FelsÃ -kiskunsÃ ¡gi szikes puszta * 15 780 E 19 9 N 47 4 HUKN20002 PeszÃ ©ri-erdÃ  * 1 626 E 19 16 N 47 7 HUKN20003 FelsÃ -kiskunsÃ ¡gi turjÃ ¡nvidÃ ©k * 14 444 E 19 18 N 47 0 HUKN20004 DÃ ©l-BÃ ¡cska * 779 E 19 16 N 46 2 HUKN20005 Tass szalkszentmÃ ¡rtoni szikes puszta * 1 652 E 19 3 N 46 59 HUKN20006 NagynyÃ ­ri-erdÃ  * 758 E 19 33 N 46 57 HUKN20007 Solti Ã ¼rgÃ ©s gyep * 89 E 19 4 N 46 48 HUKN20008 DÃ ©li-HomokhÃ ¡tsÃ ¡g * 2 293 E 19 38 N 46 11 HUKN20009 FelsÃ -kiskunsÃ ¡gi szikes tavak Ã ©s Miklapuszta * 19 577 E 19 9 N 46 42 HUKN20010 SzabadszÃ ¡llÃ ¡si Ã ¼rgÃ ©s gyep 74 E 19 14 N 46 53 HUKN20011 FÃ ¼lÃ ¶phÃ ¡zi homokbuckÃ ¡k * 2 111 E 19 25 N 46 53 HUKN20012 Szegedi Ã ¼rgÃ ©s gyep 195 E 20 5 N 46 14 HUKN20013 FÃ ¼lÃ ¶pszÃ ¡llÃ ¡s Soltszentimre csengÃ di lÃ ¡pok * 3 116 E 19 16 N 46 46 HUKN20014 HajÃ ³si-homokpuszta * 187 E 19 8 N 46 19 HUKN20015 Ã gasegyhÃ ¡za orgovÃ ¡nyi rÃ ©tek * 4 309 E 19 29 N 46 47 HUKN20016 MatkÃ ³pusztai Ã ¼rgÃ ©s gyep * 154 E 19 40 N 46 48 HUKN20017 KÃ ¶zÃ ©p-csongrÃ ¡di szikesek * 1 143 E 19 59 N 46 24 HUKN20018 JÃ ¡noshalma-kunfehÃ ©rtÃ ³i erdÃ k * 940 E 19 21 N 46 21 HUKN20019 Baksi-puszta * 4 866 E 20 4 N 46 33 HUKN20020 Harkai-tÃ ³ * 638 E 19 34 N 46 28 HUKN20021 Ã kÃ ¶rdi erdÃ telek keceli lÃ ¡pok * 2 529 E 19 11 N 46 37 HUKN20022 KiskÃ rÃ ¶si turjÃ ¡nos * 2 884 E 19 15 N 46 38 HUKN20023 TÃ ¡zlÃ ¡ kiskunhalasi homokbuckÃ ¡k * 1 917 E 19 30 N 46 30 HUKN20024 BÃ ³csa-bugaci homokpuszta * 11 633 E 19 31 N 46 40 HUKN20025 FÃ ¼lÃ ¶phÃ ¡zi HosszÃ º-rÃ ©t * 465 E 19 29 N 46 52 HUKN20026 MÃ ³ricgÃ ¡ti lÃ ¡pok * 760 E 19 43 N 46 35 HUKN20027 PÃ ©teri-tÃ ³ * 781 E 19 54 N 46 35 HUKN20028 TiszaalpÃ ¡r-bokrosi Ã ¡rtÃ ©ri Ã ¶blÃ ¶zet * 3 288 E 20 1 N 46 49 HUKN20029 CsongrÃ ¡di KÃ ³nya-szÃ ©k * 458 E 20 2 N 46 41 HUKN20030 PirtÃ ³i Nagy-tÃ ³ * 256 E 19 27 N 46 31 HUKN20031 AlsÃ ³-Tisza hullÃ ¡mtÃ ©r * 7 690 E 20 12 N 46 28 HUKN20032 DÃ ©l-Ã rjeg * 4 564 E 19 9 N 46 28 HUKN20033 Ã rsekhalma-nemesnÃ ¡dudvari lÃ ¶szvÃ ¶lgyek * 245 E 19 8 N 46 21 HUKN20034 NyÃ ¡rlÃ rinci-erdÃ  * 208 E 19 51 N 46 52 HUKN20035 HarkakÃ ¶tÃ ¶ny kiskunmajsai homokbuckÃ ¡k * 713 E 19 35 N 46 31 HUKN20036 Imre-hegy, PirtÃ ³-kiskunhalasi homokbuckÃ ¡k * 1 572 E 19 24 N 46 28 HUKN30001 CsongrÃ ¡d-bokrosi SÃ ³stÃ ³ * 730 E 19 58 N 46 44 HUKN30002 GÃ ¡tÃ ©ri FehÃ ©r-tÃ ³ * 815 E 19 59 N 46 38 HUKN30003 IzsÃ ¡ki Kolon-tÃ ³ * 3 578 E 19 21 N 46 46 HUON20001 SÃ ¡g-hegy * 235 E 17 6 N 47 13 HUON20002 KÃ szegi-hegysÃ ©g * 4 120 E 16 28 N 47 22 HUON20003 AblÃ ¡nc patak vÃ ¶lgye * 1 367 E 16 40 N 47 21 HUON20005 VÃ ¡ti gyakorlÃ ³tÃ ©r * 681 E 16 47 N 47 17 HUON20006 Pinka * 455,24 E 16 28 N 47 5 HUON20007 KÃ ¶les-tetÃ  348 E 16 46 N 47 13 HUON20008 RÃ ¡ba Ã ©s CsÃ ¶rnÃ ¶c-vÃ ¶lgy * 11 782 E 16 48 N 47 4 HUON20009 CsÃ ¶ngei legelÃ  * 193 E 17 2 N 47 21 HUON20011 Kenyeri reptÃ ©r * 588 E 17 8 N 47 22 HUON20012 KemenessÃ ¶mjÃ ©ni cserjÃ ©s legelÃ  * 672 E 17 7 N 47 19 HUON20013 Ã regcser * 222 E 17 1 N 47 16 HUON20014 GÃ ©rcei tufagyÃ ±rÃ ± Ã ©s lÃ ¡prÃ ©t * 437 E 17 2 N 47 13 HUON20018 Ã rsÃ ©g * 45 990 E 16 24 N 46 52 HUON20020 GyÃ ¶ngyÃ ¶s-patak Ã ©s a kÃ szegi AlsÃ ³-rÃ ©t 323,44 E 16 33 N 47 21 ROSCI0008 Betfia * 1 748 E 22 1 N 46 58 ROSCI0020 CÃ ¢mpia Careiului * 24 224 E 22 11 N 47 37 ROSCI0021 CÃ ¢mpia Ierului * 21 785 E 22 15 N 47 27 ROSCI0025 Cefa * 5 413 E 21 40 N 46 54 ROSCI0048 CriÃul Alb * 826 E 21 26 N 46 34 ROSCI0049 CriÃul Negru 1 895 E 21 48 N 46 42 ROSCI0050 CriÃul Repede amonte de Oradea 2 006 E 22 29 N 47 1 ROSCI0061 Defileul CriÃului Negru * 2 327 E 22 10 N 46 40 ROSCI0068 Diosig * 456 E 21 56 N 47 20 ROSCI0098 Lacul PeÃ ea * 51 E 21 58 N 47 0 ROSCI0104 Lunca InferioarÃ  a CriÃului Repede 844 E 21 43 N 47 3 ROSCI0108 Lunca MureÃului Inferior * 17 428 E 21 7 N 46 8 ROSCI0109 Lunca TimiÃului 9 768 E 21 5 N 45 35 ROSCI0115 MlaÃtina Satchinez * 2 315 E 21 5 N 45 58 ROSCI0185 PÃ duricea de la SantÃ u * 113 E 21 49 N 47 9 ROSCI0218 Rovina-Ineu * 874 E 21 53 N 46 23 ROSCI0220 SÃ cueni 698 E 22 8 N 47 20 ROSCI0231 Solurile sÃ rÃ turate Socodor * 102 E 21 28 N 46 30 SKUEV0004 KopÃ ianske slanisko * 8,977 E 21 53 N 48 35 SKUEV0006 Rieka Latorica * 7 495,903 E 21 58 N 48 28 SKUEV0007 Ã iÃ arovskÃ ½ les * 28,419 E 21 59 N 48 31 SKUEV0010 KomÃ ¡rÃ anskÃ © slanisko * 8,499 E 18 5 N 47 46 SKUEV0012 BeÃ ¡iansky polder 2,654 E 21 55 N 48 31 SKUEV0017 Pri Orechovom rade * 4,181 E 18 6 N 47 46 SKUEV0019 Tarbucka * 146,978 E 21 47 N 48 22 SKUEV0020 LesÃ ­k Bisce 28,354 E 21 45 N 48 40 SKUEV0026 RaÃ ¡kovskÃ ½ luh 17,05 E 21 56 N 48 34 SKUEV0029 VysokÃ ¡ 25,124 E 21 57 N 48 25 SKUEV0030 HoreÃ ¡skÃ © lÃ ºky * 118,849 E 21 56 N 48 24 SKUEV0032 LadmovskÃ © vÃ ¡pence * 337,699 E 21 46 N 48 25 SKUEV0034 LesÃ ­k pri BorÃ ¡i * 7,408 E 21 42 N 48 23 SKUEV0036 Rieka Litava * 2 964,212 E 19 5 N 48 13 SKUEV0037 OborÃ ­nsky les 9,959 E 21 54 N 48 32 SKUEV0038 OborÃ ­nske jamy 6,319 E 21 53 N 48 32 SKUEV0052 SeleÃ ¡tianska strÃ ¡Ã  * 8,51 E 19 21 N 48 5 SKUEV0053 KiarovskÃ ½ moÃ iar 78,762 E 19 25 N 48 6 SKUEV0054 CÃ ºdeninskÃ ½ moÃ iar 138,166 E 19 2 N 48 4 SKUEV0055 IpeÃ ¾skÃ © hony * 29,391 E 19 3 N 48 3 SKUEV0064 BratislavskÃ © luhy * 668,227 E 17 3 N 48 8 SKUEV0065 MarcelovskÃ © piesky * 45,694 E 18 19 N 47 46 SKUEV0066 KamenÃ ­nske slaniskÃ ¡ * 144,735 E 18 38 N 47 52 SKUEV0067 Ã enkov * 123,903 E 18 31 N 47 46 SKUEV0068 JurskÃ ½ Chlm * 103,541 E 18 31 N 47 48 SKUEV0069 BÃ ºÃ ske slanisko * 44,382 E 18 25 N 47 47 SKUEV0070 MartovskÃ ¡ mokraÃ  * 33,889 E 18 5 N 47 51 SKUEV0071 Abov * 8,377 E 18 9 N 47 52 SKUEV0072 Detvice * 106,371 E 18 7 N 47 52 SKUEV0073 ListovÃ © jazero * 41,969 E 18 3 N 47 53 SKUEV0074 DubnÃ ­k * 171,134 E 17 47 N 48 19 SKUEV0075 KlÃ ¡tovskÃ © rameno * 263,704 E 17 42 N 48 1 SKUEV0076 BokroÃ ¡skÃ © slanisko * 10,2 E 18 15 N 47 44 SKUEV0077 DunajskÃ © trstiny * 164,852 E 17 51 N 47 46 SKUEV0078 MostovÃ © * 22,552 E 17 54 N 47 46 SKUEV0079 HornÃ ½ hÃ ¡j * 110,524 E 18 14 N 48 10 SKUEV0080 BaÃ ove slaniskÃ ¡ * 59,281 E 17 52 N 48 14 SKUEV0081 Ã upÃ ¡k 2,185 E 17 46 N 47 57 SKUEV0082 Margitin hÃ ¡j 22,089 E 17 37 N 48 3 SKUEV0083 EliÃ ¡Ã ¡ovskÃ ½ les * 32,25 E 17 30 N 48 6 SKUEV0084 ZÃ ¡toÃ  * 87,131 E 18 12 N 48 1 SKUEV0085 DolnÃ ½ hÃ ¡j * 56,874 E 18 13 N 48 9 SKUEV0086 KrivÃ © hrabiny * 125,744 E 18 22 N 48 1 SKUEV0087 Osminy * 84,379 E 18 21 N 48 5 SKUEV0088 SÃ ­ky * 32,513 E 17 53 N 48 13 SKUEV0089 MartinskÃ ½ les * 574,585 E 17 22 N 48 15 SKUEV0090 DunajskÃ © luhy * 4 297,886 E 17 28 N 47 54 SKUEV0091 PloskÃ ¡ hora * 26,523 E 18 44 N 47 51 SKUEV0092 DolnovÃ ¡Ã ¾ske luhy 201,478 E 18 5 N 47 48 SKUEV0093 BodÃ ­cky kanÃ ¡l * 2,9 E 17 29 N 47 54 SKUEV0094 VeÃ ¾kÃ ½ les * 40,83 E 18 12 N 48 7 SKUEV0095 PanskÃ © lÃ ºky * 77,97 E 18 2 N 48 6 SKUEV0096 Ã urianske slaniskÃ ¡ * 188,715 E 18 7 N 48 5 SKUEV0097 PalÃ ¡rikovskÃ © lÃ ºky * 19,374 E 18 4 N 48 4 SKUEV0098 NesvadskÃ © piesky * 17,016 E 18 9 N 47 55 SKUEV0099 PavelskÃ © slanisko * 35,04 E 18 0 N 47 46 SKUEV0100 ChotÃ ­nske piesky * 7,164 E 18 12 N 47 48 SKUEV0113 DlhÃ © lÃ ºky 17,021 E 16 57 N 48 33 SKUEV0115 Bahno 153,667 E 17 16 N 48 37 SKUEV0116 Pri JakubovskÃ ½ch rybnÃ ­koch 120,537 E 16 58 N 48 24 SKUEV0117 Abrod * 200,668 E 16 59 N 48 31 SKUEV0119 Ã irokÃ © * 205,008 E 17 4 N 48 24 SKUEV0120 JasenÃ ¡cke 52,001 E 17 9 N 48 33 SKUEV0121 MarheckÃ © rybnÃ ­ky * 81,673 E 17 1 N 48 24 SKUEV0122 Ã ipoltovo 51,949 E 16 58 N 48 23 SKUEV0123 DÃ ºbrava pri Felde * 21,222 E 16 55 N 48 23 SKUEV0124 BogdalickÃ ½ vrch * 56,986 E 16 53 N 48 24 SKUEV0125 GajarskÃ © alÃ ºvium Moravy * 1 256,807 E 16 57 N 48 32 SKUEV0126 VinodolskÃ ½ hÃ ¡j * 21,526 E 18 11 N 48 12 SKUEV0129 Cerovina * 342,236 E 18 43 N 48 2 SKUEV0155 AlÃ ºvium Starej Nitry * 408,19 E 18 7 N 47 49 SKUEV0156 KonopiskÃ ¡ 8,419 E 17 34 N 47 56 SKUEV0157 StarÃ ½ vrch * 10,941 E 18 37 N 47 49 SKUEV0158 ModrÃ ½ vrch * 124,409 E 18 38 N 47 49 SKUEV0159 AlÃ ºvium Ã ½itavy * 29,602 E 18 8 N 47 51 SKUEV0160 KarÃ ¡b * 75,934 E 17 43 N 47 54 SKUEV0161 AlÃ ºvium Moravy pri Suchohrade 60,516 E 16 51 N 48 24 SKUEV0162 GrgÃ ¡s * 88,708 E 17 7 N 48 33 SKUEV0163 Rudava * 2 257,75 E 17 16 N 48 32 SKUEV0165 KÃ ºtsky les * 626,874 E 16 58 N 48 39 SKUEV0166 CiglÃ ¡t 171,928 E 16 58 N 48 33 SKUEV0167 BezodnÃ © 75,804 E 17 0 N 48 22 SKUEV0168 HornÃ ½ les * 635,181 E 16 52 N 48 20 SKUEV0169 OrlovskÃ © vÃ Ã ¡ky 191,401 E 17 3 N 48 28 SKUEV0170 MeÃ ¡terova lÃ ºka 125,551 E 17 4 N 48 29 SKUEV0171 Zelienka 410,907 E 17 9 N 48 36 SKUEV0172 BeÃ ¾nisko * 861,236 E 17 13 N 48 32 SKUEV0173 Kotlina * 491,51 E 17 20 N 48 38 SKUEV0174 Lindava * 378,455 E 17 22 N 48 22 SKUEV0176 DvorÃ iansky les * 145,221 E 18 7 N 48 15 SKUEV0177 Ã molzie 65,923 E 16 54 N 48 22 SKUEV0178 V studienkach 30,19 E 16 52 N 48 26 SKUEV0179 Ã ervenÃ ½ rybnÃ ­k * 416,677 E 17 7 N 48 34 SKUEV0180 LudinskÃ ½ hÃ ¡j * 161,34 E 18 28 N 47 59 SKUEV0182 Ã Ã ­Ã ovskÃ © luhy * 459,604 E 17 43 N 47 46 SKUEV0183 VeÃ ¾kolÃ ©lsky ostrov * 328,654 E 17 55 N 47 45 SKUEV0184 Burda * 1 416,607 E 18 47 N 47 50 SKUEV0208 Senianske rybnÃ ­ky 213,512 E 22 4 N 48 41 SKUEV0212 MuteÃ  * 34,612 E 20 16 N 48 35 SKUEV0213 Gazarka * 261,392 E 17 7 N 48 37 SKUEV0217 OndriaÃ ¡ov potok * 8,021 E 17 0 N 48 20 SKUEV0218 MoÃ iarka * 221,488 E 17 2 N 48 21 SKUEV0219 Malina * 458,511 E 17 5 N 48 24 SKUEV0220 Ã aÃ ¡tÃ ­nsky potok * 1,818 E 17 10 N 48 36 SKUEV0226 VaniÃ ¡ovec * 668,42 E 17 8 N 48 36 SKUEV0227 Ã iliÃ ¾skÃ © moÃ iare 61,476 E 17 40 N 47 53 SKUEV0235 KanÃ ¡l Stretavka 17,753 E 21 59 N 48 36 SKUEV0236 Rieka Bodrog * 113,616 E 21 46 N 48 24 SKUEV0257 Poiplie * 406,072 E 19 4 N 48 4 SKUEV0261 DedinskÃ ¡ hora * 339,287 E 19 31 N 48 13 SKUEV0269 OstrovnÃ © lÃ ºÃ ky * 613,563 E 17 10 N 48 2 SKUEV0270 HruÃ ¡ovskÃ ¡ zdrÃ ¾ * 33,135 E 17 12 N 48 3 SKUEV0272 VozokÃ ¡nsky luh * 5,222 E 18 40 N 48 1 SKUEV0279 Ã Ã ºr * 433,712 E 17 13 N 48 13 SKUEV0280 DevÃ ­nska Kobyla * 649,259 E 16 59 N 48 11 SKUEV0285 Rieka MurÃ ¡Ã  s prÃ ­tokmi * 204,285 E 20 14 N 48 36 SKUEV0292 DrieÃ ovÃ ¡ hora * 10,181 E 18 27 N 47 50 SKUEV0293 KÃ ¾Ã ºÃ ovskÃ © rameno * 539,819 E 17 40 N 47 47 SKUEV0294 BagovskÃ ½ vrch * 134,5 E 18 21 N 48 4 SKUEV0295 BiskupickÃ © luhy * 869,031 E 17 11 N 48 4 SKUEV0311 KaÃ enky 241,267 E 16 57 N 48 36 SKUEV0312 DevÃ ­nske alÃ ºvium Moravy * 173,288 E 16 57 N 48 13 SKUEV0313 DevÃ ­nske jazero * 1 307,826 E 16 55 N 48 17 SKUEV0314 Rieka Morava 372,33 E 16 53 N 48 29 SKUEV0315 SkalickÃ © alÃ ºvium Moravy 249,627 E 17 10 N 48 51 SKUEV0316 Ã raneckÃ © piesky * 272,135 E 17 17 N 48 34 SKUEV0317 Rozporec 81,928 E 16 54 N 48 21 SKUEV0327 MiliÃ  * 5 114,445 E 21 27 N 48 34 SKUEV0329 KovÃ ¡Ã ske lÃ ºky * 148,084 E 21 42 N 48 22 SKUEV0340 Ã eskÃ ½ zÃ ¡vrt 3,931 E 20 36 N 48 32 SKUEV0341 DolnÃ ½ vrch * 1 528,092 E 20 43 N 48 34 SKUEV0345 KeÃ ovskÃ © Ã ¡krapy * 354,497 E 20 29 N 48 30 SKUEV0347 DomickÃ © Ã ¡krapy * 111,976 E 20 28 N 48 28 SKUEV0352 HruÃ ¡ovskÃ ¡ lesostep * 40,85 E 20 37 N 48 35 SKUEV0355 FabiÃ ¡nka * 736,863 E 20 32 N 48 34 SKUEV0356 HornÃ ½ vrch * 5 861,392 E 20 46 N 48 38 SKUEV0357 CerovÃ ¡ vrchovina  lesnÃ © biotopy * 2 626,482 E 19 54 N 48 12 SKUEV0358 SovÃ ­ hrad * 41,655 E 19 55 N 48 13 SKUEV0359 DechtÃ ¡rske vinice * 55,07 E 20 1 N 48 14 SKUEV0360 BeleÃ ¾Ã ­r 63,013 E 19 59 N 48 10 SKUEV0361 VodokÃ ¡Ã ¡ 139,576 E 20 0 N 48 12 SKUEV0362 PieskovcovÃ © chrbÃ ¡ty * 96,446 E 20 8 N 48 16 SKUEV0363 Ã ¤ahan * 347,956 E 20 6 N 48 22 SKUEV0365 DÃ ¡lovskÃ ½ moÃ iar 90,22 E 19 36 N 48 14 SKUEV0392 BrezovÃ ¡ strÃ ¡Ã  * 63,195 E 19 0 N 48 10 SKUEV0393 Dunaj * 1 511,167 E 18 43 N 47 47 SKUEV0395 PohrebiÃ ¡te * 85,832 E 18 17 N 47 46 SKUEV0396 DevÃ ­nske lÃ ºky 40,5 E 16 58 N 48 12